Citation Nr: 1504979	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-32 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the rating reduction from 100 percent for prostate cancer to 40 percent for status post radioactive seed placement for prostate cancer, from November 1, 2011 to July 16, 2012, was proper.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1965, and from September 1965 to September 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed an August 2011 rating decision  reducing the Veteran's disability rating from 100 percent for prostate cancer to 40 percent for status post radioactive seed placement for prostate cancer, effective November 1, 2011, and denied entitlement to a TDIU.  In December 2011, the Veteran filed a Notice of Disagreement challenging the propriety of the reduction and the denial of entitlement to a TDIU.  A Statement of the Case (SOC) was furnished in April 2012, and a Supplemental SOC was furnished in October 2012.  In November 2012 the Veteran filed a waiver of the 30 day waiting period following the issuance of his SSOC, which was accepted in lieu of a VA Form 9 as a substantive appeal.

In November 2012, the RO issued a subsequent rating decision reinstating the Veteran's 100 percent evaluation for his service-connected status post radioactive seed placement for prostate cancer, effective July 18, 2012.  The issue presently before the Board, therefore, is whether the rating reduction for his prostate cancer for the period of November 1, 2011 through July 16, 2012, was proper.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In a December 2009 rating decision, the RO granted a 100 percent rating for prostate cancer, effective from October 29, 2009.

2.  The 100 percent rating for the Veteran's service-connected prostate cancer had been in effect for less than 5 years at the time it was reduced, effective in November 2011.

3.  The preponderance of the evidence is in favor of a finding that, prior to the time of the reduction in rating effective in November 2011, there was reoccurrence of his prostate cancer.

4.  Service connection is also in effect for bilateral glaucoma with cataracts, evaluated as 30 percent disabling, and for diabetes mellitus type II, evaluated as 20 percent disabling. 

5.  The Veteran's service-connected glaucoma with cataracts and diabetes mellitus type II do not preclude him from securing or following a substantially gainful occupation consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for prostate cancer was not proper; and restoration of the 100 percent rating for such disability, effective from November 1, 2011 through July 16, 2012, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to the service-connected glaucoma with cataracts and diabetes mellitus type II, are not met.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2014).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

In any event, in light of the favorable decision for the Veteran with respect to the restoration of the reduction, no further discussion of any notification and assistance requirements is necessary at this point.

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

An August 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded two September 2011 examinations to obtain an opinion as to whether his service connected glaucoma with cataracts and diabetes mellitus type II prevented him from securing and following substantially gainful employment.  The September 2011 opinions were rendered by medical professionals following a thorough review of the claims file.  The opinions laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Reduction

The Veteran has appealed the RO's December 2011 decision to reduce his disability rating from 100 percent for prostate cancer to 40 percent for status post radioactive seed placement for prostate cancer, effective November 1, 2011.  He contends that the reduction was improper, and that the prior rating should be restored.

Service connection was granted for prostate cancer in a December 2009 rating decision.  The Veteran was assigned an initial rating of 100 percent due to evidence of adenocarcinoma of the prostate on biopsy and elevated prostate-specific antigen (PSA) levels in June 2009, effective October 29, 2009, also the date of service connection.  The rating decision stated that there was a likelihood of improvement and that the assigned evaluation was not considered permanent.  The rating decision stated that the rating was subject to further review.

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system (such as the prostate) are evaluated as 100 percent disabling.  38 U.S.C.A. § 4.115b, DC 7528.  A note to this provision indicates that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  The RO reduced the Veteran's rating based on these provisions.

In order to comply with DC 7528, VA must comply with 38 C.F.R. § 3.105(e).  This regulation provides a process and evidentiary standard for the reduction of disability ratings.  Additionally, in applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

Process of Reduction

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2014).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO issued a rating decision in May 2011, which proposed the reduction in the disability rating for the Veteran's service-connected prostate cancer.  The Veteran was advised of the proposed reduction on May 10, 2011.  The Veteran did not respond.  The RO issued an August 2011 rating decision, implementing the proposed reduction, effective from November 1, 2011.  The Veteran was notified of this reduction by letter dated August 15, 2011.  The reduction was confirmed by November and December 2011 rating decisions.  The Veteran disagreed with the December 2011 decision on December 30, 2011.

Regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from 
November 1, 2011, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2014).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the disability rating for his prostate cancer in a December 2009 rating decision, effective from October 29, 2009.  Therefore, when his rating was reduced effective November 1, 2011, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.




Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2014).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2014).

Concerning the Veteran's claim for restoration of a 100 percent rating for his prostate cancer, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the Veteran.  See 38 U.S.C.A. 
§ 5107(a) (West 2014); Brown, 5 Vet. App. at 421.  In other words, the reduction in the Veteran's disability rating must be supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420- 421.

The Veteran was originally rated at 100 percent based on elevated PSA levels in June 2009 at the Oklahoma City/Lawton VA Medical Center (VAMC), and a prostate biopsy performed in August 2009 showing adenocarcinoma of the prostate.

A January 2010 VA treatment record indicates the Veteran underwent a consult following his newly diagnosed prostate cancer.  The Veteran had already spoken to other physicians and was considering brachytherapy.  The Veteran's PSA level was 8.2.  March 2010 records indicate the Veteran underwent brachytherapy, the application of radioactive isotopes for internal radiation, for his carcinoma of the prostate.

In March 2011, the Veteran underwent a VA examination to evaluation his prostate cancer.  The Veteran noted the diagnosis of prostate cancer in 2009, and implantation of radioactive seeds from 2009 to the present.  The report indicates that the treatment for the malignancy was completed and the last treatment date was 2009.  The examiner noted the malignancy was in full remission for 1 year with the residual of erectile dysfunction and urinary incontinence, with no metastasis.  

A May 2011 letter from Dr. K.W., a physician practicing in radiation oncology at VA, stated that the Veteran had a prostate seed implant for cancer at VA on March 26, 2010.  He noted the seeds were permanently left in the prostate, and would not be removed.  

Again in September 2011, the Veteran underwent a VA examination for evaluation of his prostate cancer.  The examination report noted a diagnosis of status post radioactive seeds placement for prostate cancer, with cancer in remission.

In December 2012, Dr. K.W. submitted another letter again stating that the Veteran received brachytherapy on March 26, 2010 for his T1 Adenocarcinoma prostate cancer, with sustained side effects of urinary urgency, hesitancy and occasional urinary pain.  The letter goes on to state that the Veteran received bi-annual examinations and PSA laboratory tests, and that his PSA laboratory was elevating now and cancer could not be called cured until "at least 5 years evidence of psa levels at nil."

In his December 2011 notice of disagreement, the Veteran stated that his laboratory results showed his PSA level was currently rising, and asserted his prostate cancer was not in remission.  Based on the December 2012 letter from Dr. K.W. indicating that cancer could not be called cured until after 5 years of psa levels at "nil" and his elevated PSA levels, the Veteran contended that his cancer was not in remission , and since he was still undergoing treatment with the seeds and would continue to be treated with the seeds for the rest of his life, the Veteran requested reinstatement of a 100 percent evaluation.

July 2012 VA treatment notes from the Oklahoma VAMC show that the Veteran presented for a follow-up for his history of prostate cancer.  The report notes that the Veteran was first diagnosed with prostate cancer in August 2009 with a PSA on 8.21, and underwent brachytherapy in March 2010.  Subsequently, the PSA appeared to have trended down with a PSA nadir of ~1.25 in February 2011.  Since that time, the clinician notes the Veteran's PSA crept back up to 5.57, indicating continued active disease.

The Board finds that the above evidence does not demonstrate by a preponderance of the evidence that there has been no local reoccurrence.  Specifically, the July 2012 VA treatment note indicates that following the brachytherapy treatment in March 2010, the Veteran had some decline in his PSA levels noted in February 2011, but they subsequently continued to increase, indicating continued active disease.  Though the record does not indicate continued treatment since the brachytherapy in March 2010 until the reinstatement of the Veteran's 100 percent rating in July 16, 2012, there is no evidence that the Veteran had normal PSA levels or was cancer free during that time.  The March and September 2011 VA examiners both note cancer in remission, but do not state the basis for this finding.  Indeed, the only evidence of record suggest the Veteran's PSA levels continually increased after February 2011, indicating active disease.  Viewing this evidence in a light most favorable to the Veteran, there is no clear demonstration that the Veteran's service-connected prostate cancer did resolve between November 1, 2011 and 
July 16, 2012.  Consequently, a reduction from the 100 percent rating was not warranted.

In light of the finding that the probative weight of the evidence as to whether the Veteran experienced local reoccurrence or metastasis of his prostate cancer is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the rating reduction from 100 percent to 40 percent for the Veteran's prostate cancer, effective November 1, 2011, was not justified.  Accordingly, the 100 percent disability rating for this disability is restored, effective November 1, 2011.


III.  TDIU

The Veteran contends he is entitled to a TDIU for his service-connected disabilities.  For the reasons that follow, the Board finds that entitlement to a TDIU is not warranted. 

The Veteran is currently in receipt of a 100 percent (total) schedular evaluation for his service-connected prostate cancer, from October 29, 2009, as discussed above.  The Board notes that, where a total schedular evaluation has been awarded for a specific disability, it is not categorically true that assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Legal entitlement to a TDIU rating may be found, in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  In such circumstances, the Court of Appeals for Veterans Claim has explained, there is no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

In addition to his service-connected prostate cancer, which, as noted above, cannot be the basis for an away of TDIU, the Veteran is presently service-connected for bilateral glaucoma with cataracts, rated as 30 percent disabling, and diabetes mellitus type II, rated as 20 percent disabling.  The combined rating for these disabilities is 40 percent.  Thus, he does not meet the minimum schedule requirement for a TDIU under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The appellant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

In July 2011, the Veteran submitted a VA Form 21-8940 in support of his claim for TDIU.  The Veteran stated that his prostate cancer and diabetes prevented him from securing or following any substantially gainful occupation.  The Veteran reported working from June 2004 to January 2009 as a corrections office.  The Veteran also noted that he last worked full time in January 2010, when he left Lawton Area Transit System as a bus driver.  A letter from Lawton Area Transit System also dated July 2011 states that the Veteran resigned due to cancer.

In September 2011, the Veteran underwent an examination to evaluate the effects of his diabetes mellitus type II on his occupational functioning.  The examiner noted the Veteran's diagnosis of diabetes mellitus type II with erectile dysfunction, initially diagnosed in 1995 through the VA.  The examination report indicates that the Veteran's diabetes did not cause any regulation of activities.  After a lengthy physical examination, the examiner concluded that the Veteran's diagnosis of diabetes mellitus was unchanged.   The examiner further determined that neither physical activities of employment nor sedentary activities should be affected.  The examiner did note however that the Veteran should avoid overexertion to prevent hypoglycemia.  

Also in September 2011, the Veteran underwent an examination to evaluate the effects of glaucoma on his occupational functioning.  The examiner noted the diagnosis of glaucoma, initially diagnosed in 2007.  The Veteran reported pain, distorted vision and blurred vision.  The Veteran stated that he was never hospitalized and never had surgery for the condition, and reported that he did not experience any overall functional impairment from the condition.  After examination, the examiner stated that the Veteran had 20/20 vision with his eyeglasses, for both near and distance vision.  The examiner determined there was no visual impairment at that point due to cataracts, and the Veteran had full visual fields and no impairment or loss of peripheral vision that would affect his ability to perform physical and sedentary activities associated with the diagnosis of glaucoma.  Therefore, the examiner concluded that the Veteran's condition did not affect his usual occupation or his daily activities.

In his December 2011 notice of disagreement, the Veteran stated that, in addition to his prostate cancer residuals of incontinence, he was also service-connected for glaucoma and diabetes.  He requested that the VA consider the "complete picture", and asked "What employer would want to hire someone who has active prostate cancer, diabetes and failing vision?"  

Following a careful and considered review of the evidence, the Board observes that the objective evidence as to the severity of the Veteran's service-connected glaucoma and diabetes does not show that the conditions would render him incapable of performing the physical or sedentary tasks required for gainful employment.  A review of the record indicates that the Veteran has a work history as a corrections officer and a bus driver.  The Veteran has not noted any specific interference with daily activities or difficulty performing job related duties due to his service-connected glaucoma or diabetes mellitus.  Though the Veteran has alluded that his service-connected disabilities, including prostate cancer, make him an undesirable employee, he has not explained how his service-connected glaucoma and diabetes affect his ability to maintain employment.  Further, the Veteran's last employer, Lawton Area Transit Systems indicated the Veteran resigned due to cancer, a service-connected condition for which the Veteran already receives a 100 percent evaluation, and therefore cannot be considered regarding entitlement to a TDIU.  The September 2011 VA examiners, moreover, did not find that either the Veteran's glaucoma or diabetes would interfere with the Veteran's ability to maintain substantially gainful employment.

Under the circumstances of this case, there is nothing in the record, which takes the Veteran's outside of the norm of similarly situated Veteran's with similar disability ratings.  Hence, the Board determines that the evidence, overall, does not support a finding that the Veteran's service-connected glaucoma with cataracts and diabetes mellitus type II prevent  him from securing or following a substantially gainful occupation.  Therefore, the preponderance of the evidence is against a TDIU rating, to include on an extra-schedular basis.  The appeal is denied.


ORDER

Subject to the provisions governing the award of monetary benefits, restoration of a 100 percent rating, effective from November 1, 2011 through July 16, 2012, for prostate cancer is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


